440 F.2d 793
Clarence VINCENT, Plaintiff-Appellant,v.ROYAL GLOBE INSURANCE COMPANY et al., Defendants-Appellees.Mrs. Hilda Mae Smith HONORE, Individually, et cetera, et al., Plaintiffs-Appellants,v.McDONNELL & MILLER, INC., et al., Defendants-Appellees,Great American Insurance Company, Intervenor-Appellant.
No. 30807 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
February 26, 1971.

Appeals from United States District Court for the Eastern District of Louisiana; E. Gordon West, Chief Judge.
Arthur Cobb, Baton Rouge, La., for Mrs. Hilda Mae Smith Honore, etc., and others.
W. S. McKenzie, Taylor, Porter, Brooks & Phillips, Baton Rouge, La., for intervenor-appellant.
Kenneth C. Scullin, Boris Navratil and Maurice J. Wilson, of Breazeale, Sachse & Wilson, Baton Rouge, La., for McDonnell & Miller, Inc.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
Affirmed. See Local Rule 21.1 Boeing Company v. Shipman, 411 F.2d 365 (5th Cir. 1969).



Notes:


*
 Rule 18, 5th Cir.; Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5th Cir. 1970, 431 F. 2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir., 1970, 430 F.2d 966